Citation Nr: 1543409	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  05-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection rhinitis.

3.  Entitlement to service connection for a chronic respiratory disorder to include chronic obstructive pulmonary disease and bronchitis.   

4.  Entitlement to a compensable evaluation for diabetic retinopathy .

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a cerebral vascular accident, to include cognitive disruption.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a traumatic brain injury.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder due to asbestos exposure.

8.  Entitlement to service connection for an anxiety disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel]


INTRODUCTION

The Veteran had active service from February 1961 to January 1965 and again from March 1965 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In October 2015, the appellant submitted a statement stating that he wished to withdraw his appeal as to all of the issues listed on the title page of this decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


